MANNING, J.
The appellants in this cause were found guilty of the larceny of three bales of cotton, of value exceeding $180, “in and from the warehouse” of James C. Wilson, in Wilcox county. And the principal question presented is, whether the place from which the cotton was taken is a “ warehouse,” within the meaning of § 3707 of the Revised Code.
That section is as follows: “ Any person who steals any personal property from any building on fire, or which was removed in consequence of an alarm of fire, or from the person of another, or who commits the crime of larceny in any dwelling-house, storehouse, warehouse, shop, or steamboat, must, on conviction, if the property stolen exceeds fifty dollars in value, be punished as if he were guilty of grand larceny.”
The description of the place supposed to be a warehouse is that it was “ a cotton yard, and a covered and inclosed cotton shed, owned and kept by said Wilson,” who was warehouse keeper at Prairie Bluff,' in Wilcox county. “ In said cotton yard was a covered cotton shed, used by said Wilson for the purpose of storing cotton bales under for the public.” The cotton yard was about two acres in area, and “ was inclosed all around with a fence of plank nine feet high.” The shed was about 100 yards long and 30 yards wide. The sides of it, in the yard and one end, were entirely open from the ground to the roof, so that wagons drawn by mules might pass under and out from said shed in loading and unloading, but the whole was inclosed by the fence above named. The said shed was supported by posts, and the fence of plank which inclosed said yard, when it reached the line of posts in the rear of said shed, was continued along the same, by plank being nailed to the back or rear posts supporting the shed at one end; thus leaving one whole entire side, and one end of said shed, entirely open from tlje ground to the roof, but which was inclosed by the fence aforesaid; the fence was continuous, inclosing the entire shed within the area of said yard. The gates of said yard were kept locked, and were locked at the time the cotton was stolen,” &c.
This is a pretty good general description of the warehouses kept at river landings, and in cities of this State for the storage of cotton in bales; except that in the cities, and at some river landings, the inclosure of the yard is ordinarily a brick wall, and the sheds often cover a larger portion of the area of the yard.
*375This manner of constructing warehouses for the storage of cotton, at places where it is accumulated in large quantities, results from the fact that this valuable commodity being bulky is hauled to and from the places of deposit, in large wagons or drays, and has frequently to be removed, in order to be sampled, weighed, and examined; or to enable the cotton of others . stored in the same place to be so, and to be marked and shipped. A large uncovered court or area, and one or more covered structures with one open side, so that the cotton may be easily got at and removed, are required for the convenient handling of it. This is well understood by everybody. Therefore the walls, whether of brick and mortar, or of wooden planks, which inclose these areas and sheds, are quite a different thing from the fences that surround dwelling-houses, and the out-houses, curtilage, &c., about them, to which they are likened in the argument. In the former case, the inclosure is a part of the entire structure; while in the latter it is wholly independent of, and merely an outer protection for, the houses and grounds within, and is erected generally to keep out domestic animals and fowls.
It has been ingeniously argued for the'appellant, that such an inclosure, as the cotton warehouse under consideration is not a place in which burglary can be .committed, and that the word “warehouse ” is used in § 3707 in the same sense as in § 3695, relating to that crime.
Whether the former proposition is true or not, we need not now inquire. But a cardinal rule of ascertaining the meaning of words to be interpreted is to consider the subject-matter about which they are employed, and the other words used in connection with them. Burglary is not committed without a breaking into the building which is the subject of it. Hence if a man find a dwelling-house open in the night-time, and enter and steal from it, he does not commit burglary, because it was already open; and so of any other open building. But that is no reason why the stealing from an open dwelling-house, or some other accessible structure, should not be punished as a worse offence than stealing from the outer premises. It is made punishable as such by § 3707.
By this section also the stealing from a steamboat is put upon the same level as the stealing from a warehouse. The cargo of a river steamboat is carried mainly upon the deck, which is entirely uninclosed. There would be no burglary committed by one going upon such deck in the night-time for a felonious purpose. Yet a stealing from it is, by this section, distinguished from, and made more severely punishable than stealing from an open yard.
We are of opinion that the legislature must have had in eon-*376temptation, when making this enactment, such warehouses as they and our people are familiar with throughout the State, and that the structure described in this cause was a “ warehouse ” within the meaning o¿ that word in that enactment.
We do not agree with counsel for appellant in the construction of the charge of the court, that the judge therein assumed it to be proved that the property alleged to have been stolen was of a value exceeding $100. The question of value seems to have been sufficiently referred to the jury. And the entire charge refers to the second count in the indictment, averring that the larceny was from a warehouse.
The judgment of the circuit court is affirmed.